Title: To Benjamin Franklin from James Parker, 22 January 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge. Jan. 22. 1765
About seven Days ago, hearing one Capt. Kid was about to sail for London from New-York, and the Packet by whom this is design’d to go not being come in then; I wrote you, at the same Time sent a Packet of News-papers, being the four last of the Pensylvania Gazette wherein was some Pieces wrote concerning your Remarks on the Protest. That Packet with the Letter I had put in the Ship’s Bag, but whether this may not get to your Hand before that or no, I can’t say, tho’ that Ship was to have sailed before this: The Packet came in Wednesday last, and is to sail next Wednesday, and as I suppose you will have Letters from Philadelphia by this same Packet, I need say little about them: only that your People are all well, Mr. Foxcroft not come up from Virginia yet, tho’ expected next Month: I told you in my two last, I had taken Dunlap’s Deed of the Land of McCleve, &c. That I had also Maj. McNott’s Bond for £40 odd Pound: and that he had said he had sent Orders to his Agent to pay you that in London: which if he does, on your Receipt he can have his Bond up: I did the best I could in both those Matters, but whether they may turn out well, I can’t say; for I just now received the inclosed Piece from Mrs. Franklin, who says, a Man has applied to her about it; but in your Absence, I don’t know what to say: Besides the House upon it, and some Land, is reserved by the Deed to McCleave during his Life, and I don’t know any Answer I can send as I have no Power in it, nor do I know who you left, if any Power with any Body, to do any Thing with it: I cannot help taking Notice, that while the Writer degrades the Land, he thinks a Tenant might get a Living on it, provided You would allow for Repairs: &c. I shall write about what he says they are now destroying the Place more than before, to have McCleave spoke to about it, tho’ its very possible that may be the Case, and as it is now convey’d to you, some Measures should be taken to prevent any Waste being committed on it, which your Orders and Directions are the best Rule to go by.
The first Snow we had here this Winter was the 19th of December, and we have not had a Drop of Rain since, but continual Snows: The Snow is now very deep, we having had two hard Snows within 5 Days past. And our great Puffers of our pretending to go into Woollen Manufactures must find their Puffs vain, when they will know, that this long Snow will kill more Sheep to the Northward of Philadelphia, than will be bred next Summer: In our Neighbourhood, being near the Salts, we have as good a Chance of rearing Sheep thro’ the Winter as almost any Place in these Parts and some of my Neighbours have already lost a Sixth of their Flock, and as the Prospect is melancholly it is probable a Quarter will die in general: for the Snow looks as if it would lie a great While: and if it continues as many Weeks as it has been, many will lose one Half: The Ground has not been seen near my House these 4 Weeks. The Weather has been excessive cold, tho’ we have now and then a little Relaxation, yet not so much as to thaw any Places that are frozen. Many People here think it exceeds the Year 1740, for the Time it has been, but hope it may not continue so long.
I think, if I remember right, just before you went off, you talked of giving me the Book of Accounts of Benny Mecom, but you did not, nor do I know any Thing of it. I have had but very few Letters from him since he has been at New Haven, tho’ I have wrote sundry Times to him, especially pressing him to settle the Post-Office Accounts, and he promises that it shall be done, I expect them every Post: I don’t know what sort of a Hand he makes of it, but he prints no Newspapers, altho’ Green prints one at Hartford:
I have wrote twice to Mr. Strahan since your Departure, with which I sent a small Bill: but as I find I have no Dependance on Mr. Holt, I hope you will pay Mr. Strahan my Ballance as proposed, and I must look to my own Hands for the Repayment, which I hope to accomplish.
I think I told you, that I purpose to go to Philadelphia, some Time in February, to prosecute the Business you enjoined me, by which Time I hope to hear of your safe Arrival in England.
If any Thing needful remains, I must defer it till next, for I don’t recollect any Thing material: We all join in respectful Complements, whilst I remain Your most obliged Servant
James Parker.
 
Addressed: For / Dr. Benjamin Franklin / Craven-Street / London / From J Parker / per Packet
